Per Curiam:
While a deed, absolute on its face, executed prior to the act of 1881, may be converted into a mortgage by parol proof, it is well settled that the evidence must be clear, explicit, and unequivocal. It must show an agreement, in the nature of a defeasance, contemporaneous with the execution and delivery of the deed. Subsequent admissions alone are not sufficient. The evidence in this stale case falls far below the required standard,, and we therefore think the court below was clearly right in sustaining exceptions to the master’s report, and dismissing the bill.
The controlling facts of the case, and the law applicable thereto, are so clearly and fully stated by the learned president of the Common Pleas that further elaboration is unnecessary. We affirm the decree on his opinion.
Decree affirmed, and appeal dismissed at the costs of appellant.
On May 28, 1890, a motion for a re-argument was refused.